COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        In the Interest of T.C., a Child; and
                            In the Interest of T.L.C., a Child

Appellate case number:      01-17-00497-CV, and
                            01-17-00498-CV

Trial court case number:    2014-71072, and
                            2011-08360

Trial court:                309th District Court of Harris County

       Appellant, C.C., has filed a notice of appeal of the trial court’s order terminating
her parental rights to her minor child, T.C., and a notice of appeal of the trial court’s
order awarding father sole managing conservatorship and appellant possessory
conservatorship of their minor child, T.L.C. On August 30, 2018, we affirmed the trial
court’s orders. See In re T.LC., No. 01-17-00498-CV, 2018 WL 4139004 (Tex. App.—
Houston [1st Dist.] Aug. 30, 2018, no pet. h.) (mem. op.); In re T.C., No. 01-17-00497-
CV, 2018 WL 4126600 (Tex. App.—Houston [1st Dist.] Aug. 30, 2018, no pet. h.)
(mem. op.). Appellant and her court-appointed counsel, William Thursland, have filed an
unopposed motion to abate the appeals to allow the trial court to determine whether he
may withdraw as counsel for appellant and she may proceed pro se.
       Appellant’s right to counsel in these proceedings continues through all
proceedings in the Supreme Court of Texas.                See TEX. FAM. CODE ANN.
§§ 107.013(a)(1), 107.016(3) (Vernon Supp. 2017); In re P.M., 520 S.W.3d 24, 27 (Tex.
2016). Once appointed by the trial court, counsel should be permitted to withdraw only
for good cause and on appropriate terms and conditions. In re P.M., 520 S.W.3d at 27.
And, if a trial court permits a parent to proceed pro se, “the trial court must inform the
parent of the dangers of self-representation.” In re R.H., No. 01-14-00874-CV, 2015 WL
4594557, at *7 (Tex. App.—Houston [1st Dist.] July 28, 2015, no pet.) (mem. op.) (citing
In re C.L.S., 403 S.W.3d 15, 19–22 (Tex. App.—Houston [1st Dist.] 2012, pet. denied)).
        Accordingly, we grant the motion, abate the appeals, and remand the cases to the
trial court. The trial court is directed to immediately hold a hearing, at which appellant,
her appointed counsel, William Thursland, counsel for appellee, Department of Family
and Protective Services, and attorney ad litem for the children, Samantha Davis, are
present to determine whether appellant’s appointed counsel should be permitted to
withdraw. If counsel is permitted to withdraw, the trial court shall determine whether
appellant may proceed to pro se, after advising her of the dangers of self-representation,
or shall appoint new counsel to represent appellant in further proceedings. The trial
court shall have a court reporter, or court recorder, record the hearing.
       The trial court clerk shall file a supplemental clerk’s record containing any written
findings of fact and conclusions of law regarding these issues, and orders permitting
appointed counsel to withdraw, appointing new counsel, or allowing appellant to proceed
pro se. And, the court reporter shall file a reporter’s record of the hearing. These records
shall be filed with the Clerk of this Court no later than 14 days from the date of this
order.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting for the Court

Panel consists of Justices Jennings, Keyes, and Higley


Date: September 13, 2018